The record here clearly shows that the Florida National Bank, in good faith and in the usual course of business, treated the stipulation dated May 6, 1929, as a legal and binding obligation of the County of Okeechobee and exercised all diligence required of it by law. The County of Okeechobee, through the county commissioners, presented its claim to the liquidator of the Peoples Bank of Okeechobee for the entire amount of the deposit, and the closing of this bank is the cause of the suit at bar.
The facts as shown by the record do not justify the *Page 521 
conclusion of the liability of the Florida National Bank. The redeposit item in the sum of $31,500.00, and the interest item in the sum of $2,439.50, are likewise claims that should be presented to the liquidator of the Peoples Bank of Okeechobee. I have before me the previous decisions of this Court in the case at bar as reported in 112 Fla. 309, 150 So. 124; 112 Fla. 644, 151 So. 338; 117 Fla. 262, 157 So. 570. If Okeechobee County has a preferred claim against the Peoples Bank, it can be adjudicated in the court below.
The interest claim in the sum of $2,439.50 credited to the account of Okeechobee County on the books of the Peoples Bank, when the item was never placed with the Florida National Bank, is a claim to be collected out of the Peoples Bank and no facts appear to show a liability therefor on the part of the Florida National Bank.
The record shows that in May, 1927, the county drew the sum of $15,789.33 out of the bond account, and in November, 1927, the sum of $15,789.37 was withdrawn, and these sums were used to pay two installments of interest on District 29 road bonds. The legal authority for withdrawing these sums and applying them to the payment of two installments of interest on District 29 bonds has not been shown. The County of Okeechobee, by these transactions, received the benefit of these items, and to extend or construe the triparte agreement so as to include them, to say the least, is inequitable.
The lower court heard the evidence, observed the parties, has had the case before him a number of times and entered a final decree dismissing the bill as against The Florida National Bank. I have studied the record and find there is ample testimony to sustain the decree.
This Court has held, and it is a well established rule, that the findings of a chancellor on appeal will not be interfered *Page 522 
with unless clearly shown to be erroneous. See Farrington v. Harrison, 95 Fla. 769, 116 So. 497; Atlantic Bank, etc., Co. v. Sengstak, 95 Fla. 606, 116 So. 267; Mock v. Thompson, 58 Fla. 477, 50 So. 673; Lucas v. Wade, 43 Fla. 419, 31 So. 231; Kent v. Knowles, 101 Fla. 1375, 133 So. 315, 317.
I think the decree should be affirmed.
                          ON REHEARING